The opinion of the court was delivered by
Watkins, J.
These consolidated cases are injunction proceedings taken against Board of Levee Commissioners of “The Pontchartrain Levee District,” to prevent their levying certain acreage and pro.ducp taxes, and also from issuing certain district levee bonds, all in pursuance of and in conformity to the provisions of Act 95 of 1890.
The grounds of plaintiffs’ resistance is that the act is unconstitutional -and void, for the reason that the provisions thereof which authorize the acreage and produce taxes, and the issuance of bonds,, conflict with and are violative of Article 214 of the Constitution and the amendment thereof, and also of Article 215.
In the consolidated cases of Munson et als. vs. Board of Commissioners, etc., bearing the docket number 10,750, we have just examined and decided upon the fullest consideration, all of these identical questions and issues adversely to the contention of the plaintiffs. *34and appellants, and affirmed the constitutionality of the legislative enactment in question and also the judgment of the District Court.
As that opinion is fully applicable, in every respect, to the issues here presented for consideration, we adopt and adhere to it, and for the same reasons and conclusions therein stated, the judgments herein appealed from are affirmed.